department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc pa apjp mwmendelsohn tl-n-1400-01 memorandum for d lyndell pickett associate area_counsel sb_se louisville ky from curt g wilson assistant chief_counsel administrative provisions judicial practice cc pa apjp subject extension to file gift_tax returns this memorandum is in response to your request for significant advice dated date in connection with a question posed by the submission processing director in the cincinnati service_center issue whether the current form_4868 and accompanying instructions should be revised to insure that payments are properly applied when a taxpayer seeks an extension for income and gift_tax conclusion some taxpayers are confused by the instructions to form_4868 we have recommended changes to the forms and publications division to revise the form and instructions legal discussion sec_6081 states that the secretary may grant a reasonable extension of time for filing any return emphasis added in addition sec_6075 authorizes an extension for filing a gift_tax_return specifically it provides for an extension of time to file the gift_tax when an extension of time is granted to the taxpayer for filing the income_tax return so long as the taxpayer is a calendar_year taxpayer in the memorandum dated date you requested that we forward a copy of an advisory opinion related to this matter based on the information provided we are unable to find that opinion tl-n-1400-01 in order to get the automatic_extension the taxpayer should file a form_4868 with the service by the due_date the 15th day of the 4th month of the year this form provides for an extension of income_tax gift_tax or generation skipping tax returns if it is timely filed the submission processing director requested assistance to resolve a problem with form_4868 application_for automatic_extension of time to file u s individual_income_tax_return the form_4868 is used to automatically extend the time for filing individual income_tax returns as well as gift_tax and generation skipping transfer gst tax returns the problem arises when a taxpayer submits a form_4868 seeking an extension of time to file both the income_tax return and the gift_tax_return and encloses a payment for the gift_tax if the service applies the payment to the taxpayer’s income_tax account instead of the gift_tax account an income_tax overpayment results and a balance due on the gift_tax account is created this may occur due to a variety of circumstances if the service did not notice that the gift_tax box in part ii of form_4868 was checked if the gift_tax box is checked but the taxpayer does not designate how to apply the payment to the income_tax or gift_tax accounts or does not specify an amount in the appropriate boxes in part iv of the form if the gift_tax box is not checked but the taxpayer completes section iv of the form relating to the gift_tax payment the service centers perform additional perfection research to help determine how to split the payment mistakes are apparently occurring due to some processing errors by the service_center in addition to mistakes made by some taxpayers you asked whether the form and instructions can be made easier to use for taxpayers requesting both an extension of time to file the income_tax return and an extension of time to file the gift_tax_return while researching this issue we collected numerous comments on how the form and the instructions can be improved some of the suggested changes are as follows reword part ii to make it clearer to taxpayers that this section is only completed if they are requesting a gift_tax extension increase the font size and or change the color in part ii reorganize the form to clarify that certain sections only require information about the taxpayer’s income taxes and that other sections only require information about the taxpayer’s gift_taxes use form numbers in part ii in addition to the type of tax include instructions for part ii in the instructions for the form make it clear that taxpayers should not include any gift or gst tax in part iii request that taxpayers send in two separate checks when they are requesting both extensions and making payments on both cid cid cid cid cid cid cid tl-n-1400-01 we will work with forms and publications and submissions processing to incorporate these changes if you have any questions regarding this response please contact branch of administrative provisions judicial practice by judith m wall chief branch
